Citation Nr: 0512545	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
diaphragmatic phrenic nerve disability, claimed as a residual 
of a July 1998 shoulder surgery performed by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a diaphragm disorder.  

In November 2002, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  In 
May 2003, the Board undertook additional development under 
38 C.F.R. § 19.9(a)(2), in effect at that time.  In September 
2003, the Board remanded this matter to obtain pertinent 
outstanding medical evidence and to allow for RO 
consideration any recently received evidence, in accordance 
with Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

A December 2004 statement from the veteran and a March 2005 
informal hearing presentation from his service representative 
appear to raise additional issues that have not been 
considered by the agency of original jurisdiction (AOJ).  
Specifically, the veteran asserts that he has a breathing 
problem or lung disorder related to inservice exposure to 
DDT.  His representative has stated the veteran appears to be 
raising a claim for pension benefits and aid and attendance.  
While it is unclear exactly which (if any) of these issues 
the veteran wishes to pursue, these matters have not been 
addressed by the AOJ, and they are referred to the RO for 
action deemed appropriate.     


FINDING OF FACT

The veteran does not have a diaphragmatic phrenic nerve 
disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for diaphragmatic phrenic nerve disability 
claimed as a residual of a July 1998 VA shoulder surgery are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102,  3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

In an April 2001 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In an April 2004 letter, following a Board remand for further 
development, the RO advised the veteran to provide VA with 
any evidence or information he might have pertaining to his 
appeal.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

In addition to the two letters pertaining to the VCAA, the 
veteran was further apprised of the evidence of record, of 
the information and evidence necessary to support his claim, 
of his and VA's respective duties in claims development, and 
of the fact that he was free to submit any additional 
evidence or argument pertaining to his claim through the 
initial RO decision in November 2000, the October 2002 
statement of the case (SOC), the September 2003 Board remand, 
and December 2004 supplemental SOC (SSOC). 

While the veteran did not receive a VCAA notice letter prior 
to the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In Mayfield v. Nicholson, No. 02-1077, 
U.S. Vet. App. (April 14, 2005), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects "the 
essential fairness of the [adjudication]".  In other words, 
the key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication.  Stated in the negative, an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Here, failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, especially, 
as in this case, when the subsequent VA communications 
(identified above) essentially cured the error in the timing 
of notice.  While notice did not precede the initial rating 
decision in this matter, the claim was readjudicated after 
substantially full notice was given, and the appellant has 
had ample opportunity to respond.  The Board further notes 
that the veteran is represented and has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices. 

With regard to the duty to assist, the veteran's service 
medical records are on file and the RO has obtained all 
available, pertinent, post-service VA and private medical 
records identified by the veteran, including, most 
importantly, the report of the veteran's July 1998 surgery.  
While it has been asserted that the record is inadequate 
because the records of the July 1998 surgery were lost and 
not on file, this is not the case.  The records are on file, 
they were considered by the RO and by examining physicians, 
they were referred to in the November 2002 Board hearing, and 
they have been considered in conjunction with this decision.  
Additionally,  VA afforded the veteran a medical examination 
in June 2003 for the specific purpose of obtaining a medical 
opinion in connection with this claim.  A related June 2003 
pulmonary function report has now been associated with the 
claims file as directed by the September 2003 Board remand.

The veteran has been fully advised of the facts, law and 
regulations governing his claim and he has had full 
opportunity to submit evidence and argument.  There is no 
indication that there is any existing evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, in light of all of these considerations, the 
Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

Service medical records contain an April 1952 entry noting a 
pleuritic rub, without rales.  The service medical records 
reveal no other complaints or findings regarding lung 
problems.  The veteran's separation examination showed normal 
lungs and chest.

A December 1954 private medical record indicated that the 
veteran had a lesion in the lower lobe of the left lung, 
shown by x-ray.  In January 1955, the veteran had a coin 
lesion of the left lung excised through a posterolateral 
thoracotomy at Deaconess Hospital.

The report of a September 1958 VA examination showed the 
veteran had complaints of a chest condition.  The diagnosis 
included sinusitis and tuberculoma, left chest, from history, 
operated and removed.  An associated X-ray study showed 
evidence of an old lung surgery and resection of a rib.  The 
report of an October 1958 VA special chest examination 
referred to the veteran's earlier nodulectomy.

The veteran underwent shoulder surgery (subacromial 
decompression with removal of bony fragment) at a VA facility 
on July 22, 1998.  The surgery report indicated that the 
veteran was given a regional block supplemented with general 
anesthesia.  It was noted that following the surgery, the 
veteran was reversed from anesthesia and brought to the 
recovery room in stable condition.  The report contained the 
following notations: "COMPLICATIONS: none" and 
"DISPOSITION: To the postoperative care unit and then home 
when stable".  Nursing records showing the veteran's 
admission for surgery and care on the day following surgery 
contain no indications of any complications from the surgery.  
Physical therapy records for the week following surgery 
showed no complaints or findings indicative of a 
diaphragmatic phrenic nerve problem or any other unexpected 
problem from the surgery.

Multiple records of VA treatment from August through December 
1998 identify numerous problems, none of which pertain to his 
July 1998 surgery or to a problem involving the diaphragmatic 
phrenic nerve.  A March 1999 record of VA treatment prior to 
another surgery contained the notation, "PAST ANESTHETIC 
PROBLEMS AND PERTINENT FAMILY HISTORY: none".

A March 1999 VA progress note indicated that the veteran was 
seen by a medical student for problems including impetigo.  
His problem list included coronary artery disease.  The 
veteran reported shortness of breath and stated that he had 
been short of breath  since his shoulder surgery in July 1998 
when VA purportedly "messed up his diaphragm".  Physical 
examination revealed that the veteran was obese, weighing 244 
pounds and that he was taking intermittent deep breaths.  The 
examiner noted the chest was clear to auscultation, and that 
the veteran had minimally diminished breath sounds 
bilaterally, with unequal breath sounds at the lung bases, 
right heard slightly lower than left.  The assessment 
included shortness of breath.  The examiner indicated that 
the veteran's shortness of breath did not appear to have a 
cardiac component and that the veteran did not appear to have 
any focal pulmonary pathology that could explain his recent 
increase in shortness of breath.  She stated the following:  
"It is entirely possible that he has some phrenic nerve 
damage from his surgery last July as he believes, or it is 
also possible (and perhaps more likely) that he has mild --> 
moderate COPD [chronic obstructive pulmonary disease] 
exacerbated by a recent URI [upper respiratory infection]."  
She went on to note that the veteran would benefit from 
pulmonary function tests to see if he has a restrictive 
(phrenic nerve) or obstructive pathology.  She noted a 
baseline chest X-ray would also be helpful and indicated that 
if all these studies are negative, then it is likely the 
shortness of breath has a hysterical component. 

An October 1999 progress note listed medical problems 
including coronary artery disease and COPD.  Pulmonary 
function test findings were noted.  It was reported that the 
veteran used inhalers fairly regularly and felt that he was 
panting with exertion.  A 51-year history of smoking three 
packs per day was noted.

The report of VA chest X-rays dated in February 2000 noted 
that the veteran was a former smoker with complaints of lung 
and chest wall pain.  The interpretation on the report noted 
evidence of a prior left thoracotomy and found the lungs to 
be well-inflated and free of active infiltrate.  The 
impression was stable chest, with no acute cardiopulmonary 
abnormalities.  

In a May 2000 letter associated with his claim for benefits, 
the veteran asserted that he has had breathing problems since 
the July 1998 surgery.  He reported that immediately 
following the surgery, he spent three hours trying to 
breathe.  He stated that he was told by VA staff on duty that 
a pain blocker shot had hit his phrenic nerve and caused a 
diaphragm problem.  The veteran contended that he has had 
breathing problems ever since the operation.  

The report of an August 2000 chest fluoroscopy noted that the 
veteran had a history of progressive dyspnea and an uncertain 
history of possible phrenic nerve damage associated with some 
prior surgery.  The report read as follows: 

Under fluoroscopic control, diaphragmatic 
motion was assessed using deep 
inspiration and short sniff respiratory 
efforts.  Both diaphragms move normally.  
There is no evidence of paralysis or 
paradoxical motion.  Impression:  NORMAL 
DIAPHRAGMATIC MOTION.

The report of an August 2000 VA examination for evaluation of 
the veteran's service-connected sinusitis noted a history of 
COPD and the use of albuterol.  Physical examination revealed 
the veteran was slightly short of breath.  Bilateral rales 
were noted.  Findings included some occlusion of the nasal 
passages bilaterally with inferior turbinate and mucous 
membrane swelling and mild maxillary sinus tenderness on the 
right.   

In October 2000 the veteran was treated by VA for complaints 
of shortness of breath during the night after moving 
furniture.  He reportedly borrowed his neighbor's oxygen, 
which provided some relief.  He was seen in the emergency 
room and findings were noted to be consistent with 
bronchitis.  The report of an October 2000 VA chest X-ray 
related a history of new onset of shortness of breath that is 
severe.  Findings included thickening at both lung bases, 
right greater than left.  There was no mass, consolidation, 
or effusion evident.  The impression was changes consistent 
with bronchitis and no definitive evidence of congestive 
heart failure or pneumonia.

Private medical records from Harborview Medical Center show 
that the veteran was admitted in March 2002 following a motor 
vehicle accident in which he suffered multiple complications 
including right pleural effusion, right pneumothorax 
requiring a chest tube, and multiple right rib fractures.  
Following discharge, he was readmitted to Harborview Medical 
Center in April 2002 complaining of shortness of breath, 
right-sided chest pain, and right-sided chest pressure.  Past 
medical history was noted to include coronary artery disease 
and COPD with an FEV1 (forced expiratory volume in one 
second) of 2.73.  Physical examination of the lungs was 
notable for clear breath sounds on the left with decreased 
breath sounds in the lower two-thirds of the right lung 
field.  A chest CT demonstrated collapse of the medial basal 
segment of the right lower lobe with associated right hilar 
lymphadenopathy with a differential including malignant 
endobronchial process vs. inflammatory process.  Right 
pleural effusion and multiple right-sided rib fractures were 
noted.  The treating physician indicated that the exudative 
pleural effusion could be peripneumonic effusion, malignant 
effusion or posttraumatic effusion.  Notwithstanding a 
demonstrated partial lower lobe collapse associated with 
hilar lymphadenopathy and the possibility of malignancy, the 
veteran discharged himself against medical advice (AMA) in 
May 2002.

During his November 2002 hearing the veteran continued to 
assert his contentions that he has a diaphragmatic phrenic 
nerve injury resulting from the July 1998 shoulder surgery 
performed by VA.  He indicated he was not sure if any 
physician had diagnosed him with such a condition.  

In June 2003, VA arranged for the veteran to be examined with 
regard to his complaints of a diaphragmatic phrenic nerve 
injury.  The examining physician indicated that the veteran's 
claims file was reviewed at this time and noted that the 
examination pertained to the possibility of a diaphragmatic 
phrenic nerve disability.  The examiner reported the 
veteran's assertion that he has an injury to the phrenic 
nerve due to actions of an anesthesiologist performing a 
nerve block during a 1998 shoulder surgery while at a VA 
hospital.  Findings on physical examination included the 
following:  shortness of breath on walking; some impaired 
note in the lower base of the left lung on percussion, normal 
on the right side but with slightly hyperresonant note; 
diminished vocal fremitus and vocal resonance on the left 
side; diminished breath sounds in the left side; a few rales 
heard through the chest; and occasional wheezing.  The 
examiner noted that chest X-rays, a fluoroscopy and a  
pulmonary function test were ordered.  The examining 
physician found no indication of diaphragmatic paralysis in 
the veteran's list of diagnoses.  The examiner stated the 
veteran had a history of pulmonary infections and, on 
examination, found him to be afebrile.  At this time, the 
right hemithorax appeared to be moving well and breath sounds 
were well heard on the right side.  Chest fluoroscopy did not 
indicate any diaphragmatic weakness or paralysis on either 
side.  The examiner stated that a prior pulmonary function 
report showed a restrictive problem, and that the current 
pulmonary function report appeared to be similar.  The 
examining physician concluded there was no evidence of any 
diaphragmatic paralysis.

Legal Criteria 

When a veteran suffers additional disability or death as the 
result of training,  hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill,  error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Analysis

The veteran contends that in conjunction with a shoulder 
surgery performed by VA in July 1998, the anesthesiologist 
performing a pain block hit the phrenic nerve near his heart 
causing a problem with his diaphragm that he has had since 
that surgery.  As will be explained below, the medical 
records do not support these contentions;  they do not show 
that he had such an injury in 1998, or that he currently has 
any diaphragmatic phrenic nerve disability. 

Careful review of the July 1998 surgery report, the 
associated nursing notes, and the related physical therapy 
notes from the period immediately following the surgery 
reveals absolutely no indication of any surgical 
complications or problems involving the diaphragmatic phrenic 
nerve.  Additionally, records show that the veteran was seen 
for VA treatment on multiple occasions from August through 
December 1998.  These records identify numerous problems, but 
show no complaints or findings pertaining to his July 1998 
surgery or to any problem involving the diaphragmatic phrenic 
nerve.  It is also significant that a March 1999 record of VA 
treatment prior to another surgery contained a notation 
indicating that the veteran had no past anesthetic problems.    

Review of all VA and private records of medical treatment 
since July 1998 fail to reveal any diagnosis of a 
diaphragmatic phrenic nerve problem whatsoever.  The closest 
thing to medical support for the veteran's contentions is 
found in a qualified statement by a medical student (also 
signed by an MD), in a March 1999 VA progress note that reads 
as follows: "It is entirely possible that he has some 
phrenic nerve damage from his surgery last July as he 
believes, or it is also possible (and perhaps more likely) 
that he has mild --> moderate COPD exacerbated by a recent 
URI."  She found phrenic nerve damage to be "possible", 
but thought it more likely that the veteran had COPD 
exacerbated by a recent URI.  The medical student also 
pointed out that a pulmonary function test and chest X-ray 
would be helpful and indicated that if all these studies are 
negative, then it is likely the shortness of breath has a 
hysterical component.  Since this March 1999 note, COPD has 
been diagnosed on multiple occasions, including in 
association with pulmonary function testing in October 1999.  
Subsequent tests, including chest X-ray, pulmonary function 
test, and fluoroscopy have not identified any diaphragmatic 
phrenic nerve problem.

The Board finds most compelling the fact that the possibility 
of phrenic nerve damage was specifically considered and ruled 
out by VA doctors on two occasions.  In August 2000, the 
veteran underwent a chest fluoroscopy.  Here, both diaphragms 
were found to move normally and there was no evidence of 
paralysis or paradoxical motion.  The impression was normal 
diaphragmatic motion.  Furthermore, in June 2003, VA arranged 
for the veteran to be examined to specifically address this 
issue involving the possibility that the had a diaphragmatic 
phrenic nerve disability.  After reviewing the claims file, 
performing a physical examination, and ordering studies 
including chest X-rays, a fluoroscopy, and pulmonary function 
test, the VA examining physician concluded that there was no 
evidence of any diaphragmatic paralysis.

In short, there are no diagnoses of record, VA or private, 
that show the veteran has, or has had, either a phrenic nerve 
injury or a diaphragmatic disorder.  Nor is there any 
evidence that the veteran has any residual disability from a 
phrenic nerve injury or diaphragmatic disorder.  The only 
evidence that the veteran has suffered a diaphragmatic 
phrenic nerve injury is in the veteran's own statements.  
While he may sincerely believe that the July 1998 surgery 
resulted in a diaphragmatic phrenic nerve disability, he does 
not possess the requisite medical training or expertise to 
offer a competent medical opinion as to the nature or 
etiology of such a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Only medical professionals may provide 
competent medical assessments regarding a medical condition, 
a current disability, and an etiology.  

The veteran has a long history of medical treatment, both VA 
and private, for breathing problems variously associated with 
sinusitis, a lung lesion excised through thoracotomy, 
pulmonary infections, COPD, and traumatic injury.  There is, 
however, no medical evidence of record showing that the 
veteran suffered a diaphragmatic phrenic nerve injury or 
otherwise incurred an additional disability, or aggravated an 
existing disability, as a result of the July 1998 shoulder 
surgery.  

The veteran's claim must be denied because he has not met the 
threshold requirement for § 1151 benefits, i.e., a showing 
that he has an additional disability following VA treatment.  
Hence, it is not necessary to address the further 
requirements that must be met in order to establish 
entitlement to the benefits sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability/death due to an unforeseen 
event).  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.
 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
diaphragmatic phrenic nerve disability, claimed as a residual 
of a July 1998 shoulder surgery performed by VA, is denied.



	                        
____________________________________________
	DENNIS F. CHIAPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


